 
 
   
     
 

G Seyfarth

  

USDC SDNY
DOCUMENT
ELECTRONICALLY FILED
DOC #:

DATE FILED: 3/13/2020

———

   

www.seyfarth.com

March 12, 2020

VIA ECF

The Honorable Analisa Torres, U.S.D.J.

United States District Court for the Southern District of New York
500 Pearl Street

New York, New York 10007

Email: Torres_NYSDChambers@nysd.uscourts.gov

Re: Sherry Grimes-Jenkins v. Consolidated Edison of New York, Inc.
Civil Action No. 16-cv-04897(AT)(RWL)
Related Case: Sherry Grimes-Jenkins v. Consolidated Edison Company of New

York, Inc. & Sean Green; Civil Action No. 18-cv-01545(AT)(RWL)

Dear Judge Torres:

This firm represents Defendant Consolidated Edison Company of New York, Inc. (“Con
Edison”) in the above-referenced action. Together with Plaintiff's Counsel, we write in accordance
with Rule |.C of your Honor’s Individual Rules of Practice to request a 45-day extension of the
deadline for Con Edison to file its motion for summary judgment under Rule 56 of the Federal
Rule of Civil Procedure from March 18, 2020 to May 4, 2020, with corresponding extension of the
briefing schedule. An extension is necessary due to a ransomware cyberattack on Seyfarth
Shaw’s (“Seyfarth”) eDiscovery provider, Epiq Global (“Epiq”), the largest eDiscovery provider in
the United States.

On February 19, 2020, this Court granted Con Edison’s letter motion requesting leave to
file its summary judgement motion, and set March 18, 2020 as the deadline for Con Edison’s
summary judgment brief. (ECF No. 101.). On February 29, 2020, Epiq suffered a ransomware
cyberattack, which impacted its global systems rendering them inaccessible, including, but not
limited to, the eDiscovery hosting platform known as Relativity which Seyfarth uses to host and
review discovery and client documents. On March 2, 2020, Seyfarth received confirmation from
Epig that there had been a ransomware cyberattack, that its global systems were shut down, and
that there was no timetable for the restoration of Epiq’s eDiscovery services. Since the morning
of February 29, 2020, Seyfarth has been unable to use the Relativity platform to access, review,
or search for production documents, relevant client materials, other work product associated with
above-reference action, and thus was unable to complete its summary judgment briefing.

On Sunday March 8, 2020, Epig informed Seyfarth that it had begun the process of
partially restoring Relativity services with very limited functionality. Since March 9, 2020, Epig
and Seyfarth have engaged in testing and discussions regarding the affected Relativity databases
to ensure that client and litigation materials were indeed safe to access by Seyfarth and other
permitted users. At this time, the investigation being performed by Epig, third party experts, and
federal law enforcement is still ongoing. It is only as of today, March 12, 2020, that access to

62288677v.4
* Hon. Analisa T
G Seyfarth March 12, 2020

Page 2

Seyfarth’s Relativity database for this case has been restored with limited functionality. As a
result we respectfully propose the following revised briefing schedule for the submission of Con
Edison’s motion for summary judgement:

° May 4, 2020: Con Edison will file its motion for summary judgment.

° June 3, 2020: Plaintiff will file her opposition brief.
e June 24, 2020: Con Edison will file reply brief in support of summary judgment.

If granted, no other deadlines will be effected in this action because the parties will have
completed pending pre-trial discovery and no other pre-trial submissions are currently due.
Further, there are no other applicable deadlines in the related action-referenced above as it was
dismissed with prejudice (Related Case ECF No. 37). This is the parties’ first request for an
extension summary judgment briefing deadline, and this request is made in good faith and not for
the purpose of unnecessary delay.

The parties thank you for Your Honor’s kind consideration of this request as well as
unique and unforeseen circumstances involved.

Very truly yours,
SEYFARTH SHAW LLP

/s/ Lorie E. Almon

Lorie E. Almon

cc: Attorneys of Record (via ECF)

62288677v.4

GRANTED. By May 4, 2020, Defendant shall
file its motion for summary judgment. By June
3, 2020, Plaintiff shall file her opposition. By
June 24, 2020, Defendant shall file its reply.

SO ORDERED.

Dated: March 13, 2020
New York, New York

On-

ANALISA TORRES
United States District Judge
